DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 27 May 2021. Claim(s) 1-14 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 May 2021 and 20 September 2021 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3, 6, 8-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

(A)	Regarding Claim(s) 3:
(i)	Claim 3 recites the limitation "the length" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear as to whether or not applicant(s) is/are further limiting a claim limitation or introducing a new claim limitation.

(ii)	Claim(s) 3 recite(s) “a cross sectional area…changes equal to or less than between 0% and 10% over the length of the exhaust tube.” Thus, claim(s) 3 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the cross-sectional area cannot be less than 0% or equal to a range of values. The most relevant portion of the specification, found by the Office, at page 9, lines 30-31 of the submitted specification discloses the cross-sectional area at two locations along the length of the exhaust tube changes less than 10%. However, claim 3 remains unclear what the percent range of change is. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting less than 10% change to be pertinent to the relevant claim limitation(s).
(B)	Regarding claim(s) 6:
Claim(s) 6 recite(s) “in particular between ¼ and ½ of the volume of the lumen of the container…” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(C)	Regarding claim(s) 8:
Claim(s) 8 recite(s) “in particular atmosphere.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(D)	Regarding claim(s) 10:
Claim(s) 10 recite(s) “in particular compressed, air.” Therefore, the claim(s) is/are rendered indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

(E)	Regarding Claim(s) 11:
Claim(s) 11 recite(s) “a deformable container…and an arrangement according to claim 1.” Thus, claim(s) 11 is/are rendered indefinite because the meaning and/or scope of the claim is unclear. Specifically, the arrangement according to claim 1 comprises a deformable container so it is unclear if there are two deformable containers or one. The most relevant portion of the specification, found by the Office, at the figures discloses a deformable container. However, claim 11 includes two. Therefore, the language of the claim is such that one of ordinary skill in the art could not reasonably ascertain the metes and bounds of the claims, when construed in light of the specification, before the effective filing date of the claimed invention. For the purposes of examination, the Office will consider a prior art reference disclosing, teaching or suggesting a deformable container to be pertinent to the relevant claim limitation(s).

(F)	Claim(s) 12-13 is/are rejected due to inheriting the deficiency(ies) raised with regard to claim 11. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an adaptable flow regulating device in claims 1 and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-8, 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 8,851,840 to Hancock et al. (hereinafter “HANCOCK”).

(A) Regarding Claim 1:
	HANCOCK discloses:
An arrangement for releasing fluid from a deformable container adapted to modify a state of an adaptable flow regulating device of a wind turbine rotor blade, the arrangement comprising: 
a valve (204, 604, Figs. 6-7) connectable to the container (401, 402); 
an exhaust tube (611) connected to the valve, wherein the valve is adjustable to allow fluid communication between a lumen of the container and a lumen of the exhaust tube.

	(B) Regarding Claim 7:
		HANCOCK further discloses:
The exhaust tube (611, Fig. 6) has a cross sectional shape that is circular.

(C) Regarding Claim 8:
		HANCOCK further discloses:
The exhaust tube (611, Fig. 6) comprises at an end not connected to the valve (204, 604) an exhaust tube outlet exposed to the environment, in particular atmosphere (column 10, lines 48-51).

(D) Regarding Claim 10:
		HANCOCK further discloses:
The fluid comprises, in particular compressed, air (compressor 203, 603, Figs. 6-7).

(E) Regarding Claim 11:
		HANCOCK further discloses:
Adaptable flow regulating device, in particular spoiler or flap, for a wind turbine rotor blade, comprising: 
an airfoil surface to be exposed to an air flow during rotation of the rotor blade (Figs. 6-7); 
a deformable container (401, 402) coupled to the airfoil surface and adapted to be deformed by inflating or deflating it using fluid, thereby changing position and/or orientation and/or tilt of the airfoil surface for modifying a state of the adaptable flow regulating device (101, 102, Fig. 5); and 
an arrangement according to claim 1.

(F) Regarding Claim 12:
		HANCOCK further discloses:
Adaptable flow regulating device according to claim 11, further comprising: 
a compressor (203, 603, Figs. 6-7) connected to the valve (204, 604) and adapted to generate compressed fluid in a lumen of the compressor, wherein the valve is further adjustable to selectively allow fluid communication between the lumen of the container and the lumen of the compressor.

(G) Regarding Claim 14:
		HANCOCK further discloses:
Method of releasing fluid from a deformable container adapted to modify a state of an adaptable flow regulating device of a wind turbine rotor blade, the method comprising: 
opening a valve (204, 604, Figs. 6-7) connected to the container (401, 402) to allow fluid communication between a lumen of the container and a lumen of an exhaust tube (611) connected to the valve.



Claim(s) 1, 7-8, 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United State Patent Application Publication No. 2012/0141271 to Southwick (hereinafter “SOUTHWICK”).

(A) Regarding Claim 1:
	SOUTHWICK discloses:
An arrangement for releasing fluid from a deformable container adapted to modify a state of an adaptable flow regulating device of a wind turbine rotor blade, the arrangement comprising: 
a valve (paragraph 0051) connectable to the container (322, Figs. 8-9); 
an exhaust tube (268) connected to the valve, wherein the valve is adjustable to allow fluid communication between a lumen of the container and a lumen of the exhaust tube.

	(B) Regarding Claim 7:
		SOUTHWICK further discloses:
The exhaust tube (268, Figs. 8-9) has a cross sectional shape that is circular.


(D) Regarding Claim 10:
		SOUTHWICK further discloses:
The fluid comprises, in particular compressed, air (264, Fig. 8, paragraph 0051).

(E) Regarding Claim 11:
		SOUTHWICK further discloses:
Adaptable flow regulating device, in particular spoiler or flap, for a wind turbine rotor blade, comprising: 
an airfoil surface to be exposed to an air flow during rotation of the rotor blade (Figs. 2, 8-9); 
a deformable container (322) coupled to the airfoil surface and adapted to be deformed by inflating or deflating it using fluid, thereby changing position and/or orientation and/or tilt of the airfoil surface for modifying a state of the adaptable flow regulating device (paragraph 0056) ; and 
an arrangement according to claim 1.

(F) Regarding Claim 12:
		SOUTHWICK further discloses:
Adaptable flow regulating device according to claim 11, further comprising: 
a compressor (264, Fig. 8, paragraph 0051) connected to the valve (paragraph 0051) and adapted to generate compressed fluid in a lumen of the compressor, wherein the valve is further adjustable to selectively allow fluid communication between the lumen of the container and the lumen of the compressor.

(G) Regarding Claim 13:
		SOUTHWICK further discloses:
A wind turbine rotor blade comprising:
a rotor blade surface (Fig. 2); and 201819539 
14at least one adaptable flow regulating device according to claim 11 (Figs. 8-9), installed at the rotor blade such that the airfoil surface of the flow regulating device protrudes from the rotor blade surface at least in the activated state.

(H) Regarding Claim 14:
		SOUTHWICK further discloses:
Method of releasing fluid from a deformable container adapted to modify a state of an adaptable flow regulating device of a wind turbine rotor blade, the method comprising: 
opening a valve (paragraph 0051) connected to the container (322) to allow fluid communication between a lumen of the container and a lumen of an exhaust tube (268) connected to the valve.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 2:
	HANCOCK teaches:
		An exhaust tube (611, Figs. 6-7).
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach the cross sectional area being substantially constant over between 50% and 100% of a length of the exhaust tube.
Though HANCOCK does not explicitly state the claimed range, HANCOCK identifies the exhaust tube is a vent. Furthermore, HANCOCK teaches the exhaust tube depressurizes the containers, i.e. hoses. Thus, changing the cross sectional area of the exhaust tube has an effect on the rate at which air is vented and the containers are depressurized. Therefore, the cross-sectional shape of the exhaust tube is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the exhaust tube with a substantially constant cross sectional area over the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 3:
	HANCOCK teaches:
		An exhaust tube (611, Figs. 6-7).
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach the cross sectional changes equal to or less than between 0% and 10% over the length of the exhaust tube.
Though HANCOCK does not explicitly state the claimed range, HANCOCK identifies the exhaust tube is a vent. Furthermore, HANCOCK teaches the exhaust tube depressurizes the containers, i.e. hoses. Thus, changing the cross sectional area of the exhaust tube has an effect on the rate at which air is vented and the containers are depressurized. Therefore, the cross-sectional shape of the exhaust tube is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the exhaust tube with a cross sectional area over the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 4:
	HANCOCK teaches:
		An exhaust tube (611, Figs. 6-7).
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach the cross sectional is between 1 and 100 cm2.
Though HANCOCK does not explicitly state the claimed range, HANCOCK identifies the exhaust tube is a vent. Furthermore, HANCOCK teaches the exhaust tube depressurizes the containers, i.e. hoses. Thus, changing the cross sectional area of the exhaust tube has an effect on the rate at which air is vented and the containers are depressurized. Therefore, the cross-sectional shape of the exhaust tube is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the exhaust tube with a cross sectional area in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).



Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 5:
	HANCOCK teaches:
		An exhaust tube (611, Figs. 6-7).
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach a length and a profile of the cross section are of the exhaust tube are selected such that a volume of the lumen of the exhaust tube substantially equals a working volume of the container.
Though HANCOCK does not explicitly state the volumes are substantially equal, HANCOCK identifies the exhaust tube is a vent. Furthermore, HANCOCK teaches the exhaust tube depressurizes the containers, i.e. hoses. Thus, changing the size and cross sectional profile of the exhaust tube has an effect on the rate at which air is vented and the containers are depressurized. Therefore, the volume of the exhaust tube is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the exhaust tube with a substantially equal volume to the working volume of the container, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).
	


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 6:
	HANCOCK teaches:
		At least two containers (401, 402, Figs. 6-7).
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach the working volume between ¼ and ½ of the volume of the lumen of the container in the nominal inflated state.
Though HANCOCK does not explicitly state the working volume of the container, HANCOCK identifies containers, i.e. hoses, inflate and deflate during operation. Furthermore, the containers have a working volume. Thus, changing the size of the working volume has an effect on the amount of pressurization in the containers and how much the adaptable flow regulating device is manipulated. Therefore, the working volume of the container is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the working volume in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).
	

	
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HANCOCK in view of an engineering expedient.

(A) Regarding Claim 9:
	HANCOCK teaches:
		The containers (401, 402, Figs. 6-7) are pressurized.
However, the difference between HANCOCK and the claimed invention is that HANCOCK does not explicitly teach the pressure is between 0.5 and 10 bar.
Though HANCOCK does not explicitly state the pressure range, HANCOCK identifies containers, i.e. hoses, inflate and deflate during operation. Furthermore, the containers have a working volume due to pressurization. Thus, changing the amount of pressure of the working volume has an effect on the extent to which the containers are inflated or deflated and how much the adaptable flow regulating device is manipulated. Therefore, the working volume of the container is considered a result-effective variable and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the working volume in the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05 (II-A)).
	
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11,274,649 to Akay et al. and US 8,157,533 to Godsk et al. teaches an inflatable bladder at the trailing portion for modifying shape of the blade. US 8,616,846 to Nanukuttan et al. teaches pressurization tube through the blade with exhaust holes at the radially outer end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745